Exhibit 10.1

 



AMENDMENT No. 1 to AGREEMENT FOR CORPORATE EXECUTIVE
Between
GALA GLOBAL INC.
And
MAQSOOD REHMAN

 

 





 

 

 

This Amendment No. 1 to the Agreement (“Amendment No. 1”) is entered and into
effect as of the 19th day of June, 2017, (“Effective Date”), between Gala
Global, Inc., a Nevada Corporation (The “Company”), having a principal address
of 2780 South Jones Blvd. Ste., #,3125, Las Vegas Nevada 89146, and Dr. Maqsood
Rahman, an individual (“Executive”).

 

RECITALS;

 

WHEREAS, The Company and the Executive entered into a Corporate Executive
Agreement (“Agreement”) (Exhibit A) on June 10, 2011; and

 

WHEREAS, The date stated on the Agreement was incorrect (September 1, 2017), as
well as the position that the Executive was being hired for was incorrect (Chief
Executive Officer) as well as a Board Member. The Company Board of Directors
would need to make the appointment of the Board Member Separately.

 

WHEREAS, The Parties hereto desire to enter into the Amendment No. 1 whereby the
above errors are corrected;

 

NOW, THEREFORE, in consideration of the mutual promises and covenants
hereinafter contained, it is agreed as follows:

 

AGREEMENT:

 

1. TERM

The term of this Agreement shall commence on the 16th day of June 2017, and
shall continue unless terminated in accordance with the provisions of this
Agreement.

 

2. DUTIES

Company shall employ Executives the Chief Operating Officer ("COO”) of the Gala
Global, Inc.

 

Executive shall be COO, with full power and authority to manage and conduct all
the business of the Company, subject to the directions of the Chief Executive
Officer and of its Board of Directors as they may be, stated either orally or in
writing. Executive shall not, however, take any of the following actions on
behalf of subsidiary without the express written approval of the board of
directors;

 

 

 

AMENDMENT No. 1 . EXECUTIVE AGREEMENT

 





 1 

 

 



a)Borrowing funds or obtaining credit or executing any guaranty. This would not
apply to a Company Credit Card.,

b)Expending funds for capital equipment in excess of budgeted amounts for any
calendar month.

c)Selling or transferring capital assets.

d)Exercising any discretionary authority or control of the management of any
Company welfare or pension benefit plan or over the disposition of the assets of
any such plan, If any.

 

Executive shall serve in an executive capacity and shall perform such duties as
are consistent with his positions as COO. Executive performance of his duties
shall at all times be subject to the policies set by Company's Board of
Directors, and to the consent of the Board, when required by this Agreement, or
by the Bylaws or Board resolutions of the Company. Such duties shall include,
without limitation, leading and coordinating subsidiary's efforts to develop and
implement strategic and operating plans for Subsidiary as well as for the
Company and its operating subsidiaries where requested (including, without
limitation, the production, manufacture, marketing, distribution, and sale of
the products of Company's operating subsidiaries); executing day-to-day general
management of Subsidiary; developing relationships with new distributors,
customers, and suppliers; maintaining and solidifying relationships with
Company's existing distributors, customers, and suppliers; and supporting the
development and growth of Subsidiary.

 

The duties to be performed by Executive may be reasonably changed from time to
time by the CEO or the Board of Directors, after discussing the proposed change
with Executive.

 

Executive agrees that the services to be performed under this Agreement are of a
special, unique, unusual, extraordinary, and intellectual character that gives
them peculiar value to Subsidiary and the Company, the loss of which cannot be
reasonably or adequately compensated in damages in an action at law. Executive
agrees that Subsidiary and Company, in addition to any other rights or remedies
the subsidiary and Company may have, shall be entitled to injunctive and other
equitable relief to prevent or remedy a breach of this Agreement by Subsidiary
and Company.

 

6. All OTHER TERMS REMAIN AS IS

All other terms and conditions contained in the Agreement shall remain in effect
as is.



 

 

 



 2 

 

 

26. AUTHORITY TO EXECUTE AGREEMENT

By signing below, each Party warrants and represents that the person signing
this Agreement has authority to bind that Party and that the Party's execution
of this Agreement is not in violation of any By-law, Covenants and/or other
restrictions placed upon them by their respective entity.

 

THE PARTIES, INTENDING TO BE LEGALLY BOUND, have executed this Agreement as of
the date first above written.

 

[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

 

 

 

COMPANY:

Gala Global, Inc.

A Nevada Corporation

 

By: /s/ Timothy Madden

       Name: Timothy Madden

       Title: CEO 

 

 

 

EXECUTIVE:

MAQSOOD REHMAN

An Individual

 

By: /s/ Maqsood Rehman

Name: Maqsood Rehman

 

6/9/2017

 



 3 

 

 



AGREEMENT FOR CORPORATE EXECUTIVE
Between
GALA GLOBAL INC.
And
MAQSOOD REHMAN

 



 

 

This Agreement (“Agreement”) is entered and into effect as of 1st day of
September, 2017 (“Effective Date”), between Gala Global, Inc., a Nevada
Corporation (The “Company”), having a principal address of 2780 South Jones
Blvd., Ste., #3725, Las Vegas Nevada 89146, and Dr. Maqsood Rehman, an
individual (“Executive”),

 

RECITALS:

 

WHEREAS, The Company operates in agricultural sciences and plant molecular
genetics, plant biotechnology and plant breeding;

 

WHEREAS, The Company desires assurance of the association and services of
Executive in order to retain Executive's experience, skills, abilities,
background and knowledge, and is willing to engage Executive's services on the
terms and conditions set forth in this Agreement;

 

WHEREAS, Executive desires to be engaged by the Company, and is willing to
continue such on the terms and conditions set forth in this Agreement;

 

WHEREAS, The Parties hereto desire to enter into an agreement whereby the
Executive's services will be made available to the Company;

 

NOW, THEREFORE, in consideration of the mutual promises and covenants
hereinafter contained, it is agreed as follows:

 

AGREEMENT

 

1. INCORPORATION OF RECITALS.

The recitals set forth above are hereby incorporated by this reference as though
set forth in full herein, and the parties agree and acknowledge that said
recitals are true and accurate.

 

2. PRINCIPAL PLACE OF BUSINESS.

Unless the Parties agree otherwise in writing, the principal place of business
of the employment term shall be at 2760 South Jones Blvd., Ste., #3725, Las
Vegas Nevada 89146

 

 

3. TERM

 

The term of this Agreement shall commence on the 1st day of September 2017, and
shall continue unless terminated in accordance with the provisions of this
Agreement for a minimum 60 months.

 

4. DUTIES

Company shall employ Executive as the Chief Executive Officer of the Gala
Global, Inc. and will also serve as Company's Board of Directors.

 

 

 

 

 



EXECUTIVE AGREEMENT

 





 4 

 

 

Executive shall be President, with full power and authority to manage and
conduct all the business of the Company, subject to the directions of its Board
of Directors as they may be, stated either orally or in writing. Executive shall
not, however, take any of the following actions on behalf of subsidiary without
the express written approval of the board of directors;

 

a)Borrowing funds or obtaining credit or executing any guaranty. This would not
apply to a Company Credit Card.

b)Expending funds for capital equipment in excess of budgeted amounts for any
calendar month.

c)Selling or transferring capital assets.

d)Exercising any discretionary authority or control over the management of any
Company welfare or pension benefit plan or over the disposition of the assets of
any such plan, if any.

e)Executive will give notice on Monday June 12th when information can go public
in order to start raising funds for Invention design and builds Company in must
not disclose his information until Executive says in writing thru email the
words "I am ready lets roll"

 

Executive shall serve in an executive capacity and shall perform such duties as
are consistent with his positions as President. Executive performance of his
duties shall at all times be subject to the policies set by Company's Board of
Directors, and to the consent of the Board, when required by this Agreement, or
by the Bylaws or Board resolutions of the Company. Such duties shall include,
without limitation, leading and coordinating subsidiary's efforts to develop and
implement strategic and operating plans for Subsidiary as well as for the
Company and its operating subsidiaries where requested (including, without
limitation, the production, manufacture, marketing, distribution, and sale of
the products of Company's operating subsidiaries); executing day-to-day general
management of Subsidiary; developing relationships with new distributors,
customers, and suppliers; maintaining and solidifying relationships with
Company's existing distributors, customers, and suppliers; and supporting the
development and growth of Subsidiary.

 

The duties to be performed by Executive may be reasonably changed from time to
time by the Board of Directors, after discussing the proposed change with
Executive.

 

Executive agrees that the services to be performed under this Agreement are of a
special, unique, unusual, extraordinary, and intellectual character that gives
them peculiar value to Subsidiary and the Company, the loss of which cannot be
reasonably or adequately compensated In damages in an action at law, Executive
agrees that Subsidiary and Company, in addition to any other rights or remedies
the subsidiary and Company may have, shall be entitled to Injunctive and other
equitable relief to prevent or remedy a breach of this Agreement by Subsidiary
and Company.

 

5. OUTSIDE BUSINESS ACTIVITIES

Subject to the terms and conditions set forth in this Agreement, Company agrees
to employ Executive as the President and hereby accepts this employment. During
his term of employment with Company, Executive will devote his full time and
best efforts to performing his duties and to the Company's business and affairs.
Executive shall not engage in any other business, or directly or indirectly
render any services to any other person, whether for compensation or not,
without the prior written consent of the Board of Directors. This Agreement
shall not prohibit Executive from making passive personal Investments.

 

6. COMPENSATION/OWNERSHIP

Salary

Executive shall receive for services rendered a Base Salary of $15,000 (Twelve
Thousand Dollars) on a monthly basis payable on the first of each month for the
term of this Agreement, Plus the 2500 — 3000 living (housing Only) from either
Gala or any of its ancillary businesses and or the 1% issued and outstanding,
8-8, 8-1 filing If any of these supersedes the 180 k a year plus lodging it will
close out the liability of payroll for that year and the extra will be a bonus
Management contract will be worked on over the next month or so Plus we will
search for the best group medical insurance.

 

 

 

 

 



EXECUTIVE AGREEMENT

 





 5 

 

 

Executive shall receive housing for the period of one year starting from the
date of relocation and shall be compensated for relocation expenses.

 

In addition to Salary the Executive will receive: During the term of this
Agreement, the Executive will be paid an ANNUAL base of Executive Stock in the
amount of ONE MILLION FIVE HUNDRED THOUSAND (1,800,000) shares of Rule 144
Restricted Common Stock of the Company (OTC: GLAG); plus an additional 1% of the
issued and outstanding every 6 months.

 



a)The certificates representing the SLAG Stock Common Shares will bear the
following legend;

 

"THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE 'ACT'), AND MAY NOT BE SOLD OR
TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT
OR AN EXEMPTION FROM REGISTRATION THEREUNDER."

 

b)No holder of SLAG Stock may sell, transfer or dispose of any the Stock (except
pursuant to an effective registration statement under the 1933 Act) without
first delivering to the Company an opinion of counsel reasonably acceptable in
form and substance to the Company (which counsel shall be reasonably acceptable
to the Company) that registration under the 1933 Act Is not required in
connection with such transfer.

 

Vacation.

The Executive shall be entitled to accrue paid vacation days each year, in an
amount determined in accordance with the Company's vacation policy, and subject
to the Company's vacation policy in effect, and as may be amended from time to
time., Upon termination or resignation, Executive shall be entitled to payment
for any unused vacation time.

 

7.    TIME AND EFFORT REQUIRED.

 

During his employment, Executive shall devote such time, interest, and effort to
the performance of this Agreement as may be fairly and reasonably necessary.

 

8.    CONFIDENTIALITY.

Ownership, of Genetics developed by the Company:

All processes, inventions, patents, copyrights, trademarks, and other Intangible
rights that may be conceived or developed by Executive plant, molecular
genetics, plant biotechnology and plant breeding, either alone or with others,
during the term of Executive's employment, whether or not conceived or developed
during Executive's working hours, and with respect to which the equipment,
supplies, facilities, or trade secret information of Company was used, or that
relate at the time of conception or reduction to practice of the invention to
the business of Company or to Company's actual or demonstrably anticipated
research and development, or that result from any work performed by Executive
for Company, shall be the joint property of Company and Executive.

 

Executive hereby agrees promptly to disclose to the Company any and all
inventions, discoveries, improvements, trade secrets, formulas, techniques,
processes, and know-how, whether or not patentable and whether or not reduced to
practice, made or conceived by Executive, either solely or in conjunction with
others, during the period of Executive's employment with Company, which related
to or result from the actual or demonstrably anticipated business, work, or
research in development of Company, or which result, to any extent, from use of
Company's premises or property, or are suggested by any task assigned to
Executive or any work performed by Executive for or on behalf of Subsidiary
and/or Company.

 

Executive agrees that all intellectual properties, including but not limited to
all ideas, concepts, themes, inventions, designs, Improvements, and discoveries
conceived, developed, or written by Executive, either individually or jointly in
collaboration with others, shall belong to and be the joint property of Company
and Executive. Executive agrees that all patent rights and copyrights applicable
to any of the intellectual properties covered by this Agreement shall belong
jointly to Executive and Company.

 

Executive further agrees to assist Company in obtaining patents on all
inventions, designs, improvements, and discoveries that are patentable, or
copyright registration on all works of creation that are copyrightable, and to
execute all documents and do all things necessary to protect against
infringement by others.

 

 

EXECUTIVE AGREEMENT



 6 

 

 

Executive agrees to submit any dispute about whether any intellectual property
was conceived, developed, or written while employed under this Agreement, to the
Company's Board to resolve any disputes in accordance with the provisions of
this Agreement.

 

All inventions conceived or developed by Executive during the term of this
contract shall remain the property of Executive, provided, however, that as to
all such inventions with respect to which the equipment, supplies, facilities,
or trade secret information of Company was used, or that relate to the business
of Company or to Company's actual or demonstrably anticipated research and
development, or that result from any work performed by Executive for Subsidiary

and/or Company.

 

9. PROPRIETARY INFORMATION OBLIGATIONS

During the term of employment under this Agreement, Executive will have access
to and become acquainted with Company's confidential, proprietary, and trade
secret information (collectively, Proprietary Information), including but not
limited to information or plans concerning Company's customer relationships;
personnel; sales, marketing, and financial operations end methods; trade
secrets; formulas; devices; secret inventions; processes; and other compilations
of information, records, and specifications.

 

Executive shall not disclose any of Company's Proprietary Information directly
or indirectly, or use it in any way, either during the term of this Agreement or
at any time thereafter, except as reasonably necessary in the course of his or
her employment for Company or as authorized in writing by Company, Executive
acknowledges that the sale or unauthorized use or disclosure of any of Company's
Proprietary information is unfair competition.

 

Executive agrees not to engage at any time in competition with Company during
the life of this Agreement. All files, records, documents, computer-recorded or
electronic information, drawings, specifications, equipment, and similar items
relating to Company's business, whether prepared by Executive or otherwise
coming into his or her possession, shall remain Company's exclusive property and
shall not be removed from Company's premises under any circumstances whatsoever
without Company's prior written consent, except when (and only for the period)
necessary to carry out Executive's duties hereunder, and if removed shall be
immediately returned to Company on termination of employment, and no copies
shall be kept by Executive. Upon termination of this Agreement, Executive shall
be entitled to copies of all paperwork related to his Jointly held processes,
inventions, patents, copyrights, and trademarks.

 

10.  NON-INTERFERENCE.

Executive acknowledges that the only way to keep confidential Information about
Company's customers, suppliers, and processes to which Executive has access, is
for Executive to agree that while employed by Company Executive will not
competitively (a) solicit or attempt to solicit, directly or indirectly, any
employee, customer, or supplier of Company.

 

11.  DISCHARGE AND TERMINATION

a)The Company may, pursuant to the following procedure, discharge the Executive
for good cause, which shall mean any material breach of this Agreement. Upon the
occurrence of what Company believes to be good cause, Company shall give
Executive written notice of the reason or cause for discharge ten (10) days
prior to the proposed date of discharge, which shall be effective on such date.

b)Should Executive wish to terminate Agreement with Company, Executive shall
give Company written notice at least thirty (30) days prior to Executive's
resignation date.

c)This Agreement shall continue until Executive's resignation, death or
disability or other incapacity, or until, as determined by the Board of
Directors in its good faith judgment, the Agreement should be terminated.

d)Compensation upon termination without good cause:

 



I.Executive shall receive six (6) months of salary as defined in Paragraph 6
payable in one lump sum within 30 days of the date of termination.

II.For a period of up to six (6) months following Executive's termination date,
Executive and where applicable, Executive's spouse and eligible dependents, will
continue to be eligible to receive medical coverage under the Company's medical
plans in accordance with the terms of the applicable plan documents; provided,
that in order to receive such continued coverage at such rates, Executive will
be required to pay the applicable premiums to the plan provider, and the Company
will reimburse the Executive, within 60 days. Executive obtains full-time
employment during this eighteen (18) month period that entities him end his
spouse and eligible dependents to comprehensive medical.

 

 

EXECUTIVE AGREEMENT



 7 

 

 

12. DISABILITIES OR DEATH

 

a)This Agreement shall terminate upon the Executive's total permanent
disability, as defined herein, or death,

b)In the event of the Executive's total permanent disability, the compensation
that would have otherwise been earned, pursuant to Paragraph 6 herein, will
continue to be paid for at least two (2) months. For purposes of this Agreement,
the phrase "total permanent disability" shall mean the inability of the
Executive to substantially to perform his duties hereunder for a continuous
period of more than four (4) months. Such disability shall be determined by the
Executive's attending physician, and if the Company disagrees with the
determination of such physician, the Company shall have the right to employ
physicians of its choosing to examine the Executive and make an independent
determination of whether or not the Executive is, in fact, totally and
permanently disabled,

c)In the event of death of the Executive, his estate will receive his earned
compensation, as set out in Paragraph 6, through the date of Executive's death.

 

13. BOARD MEMBERSHIP

At each annual meeting of the Company's stockholders, Company will nominate
Executive to serve as a member of the Board of Directors, Executive's service as
a member of the Board will be subject to any required stockholder approval. Upon
the termination of Executive's employment for any reason, unless otherwise
requested by the Board, Executive agrees to resign from the Board (and all other
positions held at the Company and its affiliates), and Executive, at the Board's
request, will execute any documents necessary to reflect his resignation.

 

14. INJUNCTIVE RELIEF

The Executive expressly agrees and acknowledges that any material breach of this
Agreement or threatened material breach of this Agreement by him will cause
irreparable damage to the Company, for which monetary damages will be an
inadequate remedy, and that the damages flowing from such breach are not readily
susceptible to being measured in monetary terms.

 

Accordingly, to all of the Company's rights and remedies under this Agreement,
including, but not limited to, the right to the recovery of monetary damages
from the Executive, the Company shall be entitled, and the Executive hereby
consents, to issuance by any court of competent jurisdiction of temporary,
preliminary and permanent injunctions, without bond, enjoining any such breach
or threatened breach by the Executive.

 

15. NOTICES

Any notice required or permitted to be given under this Agreement shall be
sufficient if in writing and if sent by registered or certified mall to his
residence on file with Company in the case of the Executive and to its principal
place of business in the case of the Company as described in Paragraph 2.

 

16. WAIVER AND LIMITATION

The waiver by the Company or the Executive of any breach of any provision of
this Agreement by the other party shall not operate or be construed as a waiver
of any subsequent breach by the other party. Unless expressly stated herein, no
term of this Agreement shall operate as an assignment of right or limitation of
any legal or equitable remedy or cause of action.

 

17. GOVERNING LAW

Exclusively the laws of the State of California and the federal laws of the U.S.
applicable shall govern the validity and Interpretation of this Agreement
therein.

 

18. SEVERABILITY

The invalidity or unenforcesibility of any particular provision of this
Agreement shall not affect any other provision hereof, but this Agreement shall
be construed and enforced as if such Invalid or unenforceable provision was
omitted.

 

19.  EFFECTIVE DATE

Notwithstanding the actual date of execution hereof, this Agreement shall be
effective as of and from the Effective Date.

 

 

EXECUTIVE AGREEMENT



 8 

 

 

20. CAPTIONS AND PARAGRAPHS

Captions and paragraph headings used herein are for convenience only and are
note part of this Agreement and shall not be used in construing it.

 

21.  AMENDMENTS

No amendment, alteration, change, qualification or modification of this
Agreement shall be valid unless it is in writing and signed by both Parties
hereto and any such amendment, alteration, change, qualification or modification
shall be adhered to and have the same effect as if they had been originally
embodied in and formed a part of this Agreement.

 

22.  FURTHER ASSURANCES

The Parties hereto, and each of them, covenant and agree that each of them shall
and will, upon reasonable request of the other Party, make, do, execute or cause
to be made, done or executed all such further and other lawful acts, deeds,
things, devices and assurances whatsoever for the better or more perfect and
absolute performance of the terms and conditions of this Agreement.

 

23.  BINDING EFFECTS

The rights and obligations of the Company under this Agreement shall inure to
the benefit of and shall be binding upon the successors and assigns of the
Company.

 

24.  COUNTERPARTS

This Agreement may be executed in counterparts, each of which shall be deemed to
be an original and all of which taken together shall constitute one and the same
agreement.

 

25.  ENTIRE AGREEMENT

This Agreement constitutes the entire agreement of the parties with respect to
the subject matter hereof and may not be changed orally, but only by an
agreement in writing signed by the party against whom the enforcement of any
waiver, change, modification, extension or discharge is sought. The recitals in
this Agreement are hereby incorporated herein, and each statement of fact
therein about a party is hereby represented by such party to be true. The
parties further acknowledge that each has read this Agreement, understands it,
and agrees to be bound by its terms.

 

26.  AUTHORITY TO EXECUTE AGREEMENT

By signing below, each Party warrants and represents that the person signing
this Agreement has authority to bind that Party and that the Party's execution
of this Agreement is not in violation of any By-law, Covenants and/or other
restrictions placed upon them by their respective entity.

 

 

THE PARTIES, INTENDING TO BE LEGALLY BOUND, have executed this Agreement as of
the date first above written.

 

 

 

(SIGNATURES APPEAR ON THE FOLLOWING PAGE]

 

 



 9 

 

 

 

 

COMPANY:

Gala. Global, Inc.

A Nevada Corporation,

 

By: /s/ Timothy Madden

Timothy Madden

Title: CEO 

 

EXECUTIVE:

MAQSOOD REHMAN

An Individual

 

By: /s/ Maqsood Rehman

Name: Maqsood Rehman

 

 

 

 



 10 

 